Citation Nr: 1103321	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ulcerative colitis.  

2.  Entitlement to service connection for ulcerative colitis, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to the service-connected 
PTSD.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected type II diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO rating decision and a November 2005 
RO rating decision.  

Of preliminary importance, the claim of entitlement to service 
connection for ulcerative colitis had been previously denied in a 
final Board decision dated in January 2000.  As described in 
greater detail below, the Veteran has made repeated attempts to 
reopen his claim over the years, and the most recent attempt was 
received by VA in November 2003.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  The factors to 
consider are the Veteran's description of his claim, the symptoms 
he describes; and all the information he submits or VA obtains in 
support of the claim.  

Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the Veteran's 
claim must be considered.  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A review of the record, to include the Veteran's contentions, 
demonstrates that in filing a claim for service connection for 
IBS, to include as secondary to the service-connected PTSD, the 
Veteran effectively revived his request to reopen his claim for 
service connection for ulcerative colitis, as current diagnoses 
of IBS and colitis may both be considered as part of the 
underlying claim for a bowel disorder.  

The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, that 
a potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated."  Barnett, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).  

Although the RO adjudicated the claim on the merits in a May 2004 
rating decision, the Board is required to determine whether new 
and material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has recharacterized the issues as set forth on the 
title page.  


FINDINGS OF FACT

1.  A January 2000 Board decision denied the Veteran's request to 
reopen his claim of service connection for ulcerative colitis.  

2.  The evidence submitted since the January 2000 Board decision 
is new as it is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for ulcerative colitis.  

3.  The currently demonstrated ulcerative colitis is shown as 
likely as not to have been aggravated by the service-connected 
PTSD.  

4.  The Veteran is not shown to have current diagnosis of IBS.  

5.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a current diagnosis of IBS.  

6.  The Veteran is not shown to have manifested complaints or 
findings referable to hypertension in service, within one year of 
separation from service, or for several years thereafter.  

7.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to hypertension since service.  

8.  The currently demonstrated hypertension is not shown to be to 
an injury or other event of the Veteran's period of active 
service or otherwise to have been caused or aggravated by the 
service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of connection for ulcerative colitis.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by ulcerative colitis is shown to be 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  

3.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

4.  The Veteran's hypertension is not due to disease or injury 
that was incurred in or aggravated by active service; nor did 
hypertension manifest to a compensable degree within one year 
after service discharge; nor may hypertension be presumed to have 
been incurred therein; nor is any shown to be proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2003, February 
2004, May 2005, August 2005, and September 2007 letters.  
Specifically, in the September 2007 letter the Veteran was 
notified of VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court has also held, in the context of a claim to reopen on 
the basis of new and material evidence, that VA must look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes the type of evidence and information 
that would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Here, the February 2004 letter indicated both that the request to 
reopen the claim of entitlement to service connection for 
ulcerative colitis had previously been denied in various prior 
decisions, as described in greater detail below, and that 
evidence would be needed to substantiate a link between the 
disorder and service.  The Board finds such action to be fully 
adequate in view of Kent.  

The claims were readjudicated in August 2007.  The Board notes 
that contrary to VCAA requirements with respect to notification 
regarding disability ratings and effective dates, the VCAA-
compliant notice in this case was provided after the initial 
adjudication of the claim; however, on these facts, such omission 
is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).   As the Board's decision herein 
allows, in part, and denies, in part, the claims to reopen and 
for service connection on appeal, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  

Since the Veteran had a meaningful opportunity to participate in 
the adjudication process, there has been no prejudice to the 
Veteran, and any defect in the timing or content of the notices 
has not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded VA examinations to 
address the nature and etiology of his claimed disorders.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have a prejudicial effect on the case or otherwise to cause 
injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of the matters addressed hereinbelow.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




II.  General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).  


B.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  




III.  Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

By way of procedural background, the Veteran initially claimed 
entitlement to service-connection for a bowel and a throat 
disorder in July 1968, which was denied in an RO rating decision, 
dated in October 1968, and again in January 1969.  The Board 
denied the claim in August 1969, and the RO issued subsequent 
rating decisions in September 1976, June 1994 and February 1998, 
denying repeated requests to reopen the claim.  Finally, in 
January 2000, the Board denied the Veteran's request to reopen 
the claim.  

The Veteran raised a motion for revision or reversal of the 
Board's August 1969 decision on the basis of clear and 
unmistakable error (CUE), which was denied in a June 2001 Board 
decision.  The Veteran appealed the matter to the Court, which 
granted the parties' Joint Motion for Remand (Joint Motion) in 
January 2002, vacating the Board's June 2001 decision and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  In a March 2003 Board 
decision, the Veteran's motion for revision or reversal of the 
August 1969 Board decision on the basis of CUE was again denied.  
The most recent attempt to reopen the claim for service 
connection for ulcerative colitis was received by VA in November 
2003, and was denied in a May 2004 RO rating decision.  

The evidence of record at the time of the Board's January 2000 
decision included the Veteran's service treatment records, Social 
Security Administration (SSA) records, VA and private treatment 
records, VA examination reports, various lay statements from the 
Veteran's friends and family, and various written statements 
submitted by the Veteran and his representative regarding his 
claim.  

The evidence added to the record since the January 2000 Board 
decision includes probative VA and private treatment records, 
excerpts of a medical treatise, a probative VA examination 
report, and additional written statements submitted by the 
Veteran and his representative.  

Based on a careful review of the record, the Board finds the 
evidence added since the January 2000 rating decision regarding 
the claim of service connection for a ulcerative colitis provides 
a more complete picture of the circumstances surrounding the 
origins of the claimed bowel disorder, see Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the evidence is found to 
be new and material for the purpose of reopening the claim.  

Specifically, the VA and private treatment records, VA 
examination report, and the Veteran's and his representative's 
statements are new, in that they are evidence that has not been 
considered by the RO.  They are also material, in that they 
relate to an unestablished fact necessary to establish the claim.  

Therefore, this evidence is new and material for the purpose of 
opening the claim.  

As noted, the Veteran contends that he has current diagnosis of 
IBS that he asserts is secondary to his service-connected PTSD.  
      
While the Board finds that the preponderance of the evidence is 
against the grant of service connection for IBS, the Board finds 
the evidence to be in relative equipoise in showing that the 
Veteran suffers from ulcerative colitis that as likely as not has 
been aggravated by the service-connected PTSD.  
      
Notably, various VA and private treatment records show ongoing 
treatment for and current diagnosis of IBS/colitis, and 
ulcerative colitis.  Further, the Board notes the Veteran is 
service-connected for PTSD, and has received ongoing treatment 
for PTSD, and related severe panic attacks.  
      
Moreover, a private physician's opinion statement, dated in March 
1998, indicates a history of treatment for diarrhea and 
ulcerative colitis that began approximately 30 years prior.  The 
physician noted previous treatment with endoscopy and 
colonoscopy, revealing pancolitis, melanosis coli, and internal 
hemorrhoids, as well as moderate duodenitis, and moderate 
gastritis; but normal appearance of the distal esophagus with 
exudates.  Segmental biopsies of the colon revealed mild chronic 
colitis, possibly ulcerative colitis.  The physician noted that 
the Veteran reported his symptoms began after an explosion was 
witnessed in 1967, which placed an extreme amount of stress on 
him and triggered his bowel problems.  The private physician 
opined that, although ulcerative colitis could not be directly 
correlated to stressful situations, diarrhea could be caused and 
exacerbated by stressful situations, as it might in the Veteran's 
case.  
      
Additionally, a June 2005 VA treatment record reflects a history 
of stress, as well as of abdominal cramping and loose stools.  
The physician noted IBS since service, with exacerbations and 
remissions depending on the Veteran's level of stress.  The 
physician indicated that the Veteran uses medications for his 
diarrhea on an as needed basis.  The Veteran reported that stress 
always makes his bowel symptoms worse, and complained that he was 
under chronic stress due to his PTSD.  
      
The record contains various excerpts from a medical treatise 
submitted by the Veteran, which indicate findings that most cases 
of colitis come from IBS, and that stress can damage the colon 
and lead to IBS.  

Significantly, a VA intestines examination, conducted in 
September 2005, revealed a history of ulcerative colitis since 
1971, which was confirmed by biopsy, for which he was effectively 
intermittently treated for years with asulfadine.  The examiner 
noted that the Veteran underwent 2 colonoscopies at the VA, with 
a diagnosis of malnosis of the colon, and indicated that the 
Veteran's symptoms have been relatively constant, without 
bleeding, for a number of years.  The Veteran denied a history of 
trauma to the intestines, intestines neoplasm, nausea, vomiting, 
constipation, fistula, sepsis, ostomy, and episodes of abdominal 
colic, nausea, vomiting, or distension consistent with partial 
bowel obstruction; but endorsed symptoms of diarrhea and pain.  

Here, the Veteran was diagnosed with ulcerative colitis and 
melanosis colitis, and the examiner opined that with these 
diagnoses there could be no diagnosis of IBS, as the definition 
of IBS requires that there be no physical findings on examination 
of the colon, and that it is a functional disorder.  Moreover, 
the examiner opined that the Veteran's bowel diagnosis of 
ulcerative colitis and idiopathic proctitis was not likely 
related to, caused by, or aggravated by the Veteran's PTSD.  The 
examiner concluded that the cause of ulcerative colitis is 
unknown, as stated in recent literature, and that a search of the 
literature does not indicate a relationship between ulcerative 
colitis and PTSD.  The examiner noted that there is an indication 
in the literature and clinical practice that acute anxiety can 
decrease transit time of food in the gut, as it is a well known 
physiological phenomenon; however, the examiner found that 
chronic stress does not have the same effect and is not related 
to a diarrhea component.  The examiner determined that all of the 
indications that the Veteran has a diagnosis of IBS have no 
standing as he does not have a diagnosis of IBS, and indicated 
that the melanosis coli, the finding on his colonoscopies, is a 
finding in long term inflammatory bowel disease or the over use 
of laxatives, which the examiner believed the Veteran did not 
use.  The examiner noted that the Veteran's ulcerative colitis is 
obviously not aggravated by his PTSD as his symptoms are 
controlled with minimal medications.  

Despite the conflicting medical opinions of record, there is 
medical evidence to support the claim.  The Board notes that when 
the determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In this regard, the Board finds the opinion of the private 
physician, dated in March 1998, along with the Veteran's 
longstanding assertion that stress has exacerbated his bowel 
disorder, supported by lay statements submitted by various family 
members and friends who have attested to observations that the 
Veteran's gastrointestinal symptomatology has worsened over the 
years due to stress, to be competent evidence and controlling for 
the purpose of establishing that the Veteran's underlying bowel 
disorder at the very least was aggravated by the service-
connected PTSD.  

Further, the September 2005 VA examiner noted an indication in 
the literature and clinical practice that acute anxiety can 
decrease transit time of food in the gut, and described it as a 
well known physiological phenomenon.  As the examiner failed to 
support the conclusion that the type of stress that the Veteran 
has suffered from was insufficient to aggravate his bowels by 
citing to medical evidence characterizing the type and level of 
stress affecting the Veteran, and as the record indicates that he 
has a long history of experiencing severe, concurrent panic 
attacks due to his PTSD, the Board finds the VA examiner's 
opinion to be less probative on the matter of aggravation.  

The probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a thorough review of the record, the Board finds that 
evidence is in relative equipoise in showing that the current 
ulcerative colitis as likely as not has been aggravated by the 
service-connected PTSD.  See Gilbert, 1 Vet. App. at 55.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for ulcerative colitis is warranted.  

As the Board has granted the claim for service connection for 
ulcerative colitis, and as the record indicates that diagnoses 
for IBS and for ulcerative colitis are mutually exclusive, as IBS 
is a diagnosis of exclusion (see September 2005 VA examination 
report), the medical evidence does not establish a current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for service connection.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. at 225.  Hence, the Veteran's claim for service 
connection for IBS is denied.  

The Veteran also contends that he has current diagnosis of 
hypertension that he asserts is secondary to his service-
connected type II diabetes mellitus.  

Notably, service treatment records are negative for findings of 
or treatment for hypertension, and the earliest postservice 
clinical evidence of hypertension was noted in a November 1995 VA 
treatment record.  

In conjunction with the current appeal, the Veteran underwent a 
VA diabetes mellitus examination in September 2005.  Here, the 
Veteran was diagnosed with type II diabetes mellitus with a date 
of onset of January 5, 2005.  During this examination, the 
Veteran was also diagnosed with hypertension, which the examiner 
opined was not a complication of diabetes.  The examiner provided 
rationale for this opinion based on findings of normal blood urea 
nitrogen (BUN), creatinine, and microalbumin levels, and 
indicated that it was too early in the natural history of the 
disease of diabetes for it to be causing any complications, 
especially with the Veteran's blood glucose being under good 
control since his diagnosis.  The examiner further noted that the 
Veteran's hypertension was not worsened or increased by his 
diabetes.  

Given that the September 2005 examiner had the opportunity to 
review the entire record before rendering an opinion and gave a 
thorough explanation of the Veteran's entire medical history, a 
review of his type II diabetes mellitus diagnosis, and a 
discussion of how it relates to his current hypertension, the 
Board finds that the September 2005 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  See also Guerrieri.  Additionally, there is no medical 
opinion or other competent medical evidence to support the 
Veteran's lay assertions linking his current diagnosis of 
hypertension to his service-connected type II diabetes mellitus.  

Moreover, evidence of hypertension was not shown in the record 
until many years after the Veteran was discharged from service.  
This is strong evidence against a finding of any continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Overall, the only evidence of record supporting the Veteran's 
claim for service connection are his own lay statements and 
descriptions of his symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, any information simply recorded by a medical examiner 
and unenhanced by any additional medical comment, and thus not 
adding any medico-evidentiary value to the lay history through 
medical expertise, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent to describe overt 
physical manifestations of his hypertension, to include 
dizziness, blurred vision, and difficulty breathing, as these 
particular symptoms are capable of lay observation, he has not 
been shown to possess any training or expertise and is not 
competent to comment meaningfully as to the nature and likely 
etiology of his hypertension.  

As to the Veteran's statements indicating or suggesting that 
there is a nexus or relationship between his service-connected 
type II diabetes mellitus and the subsequent development of 
hypertension, those statements do not relate to observable 
symptoms or other matters within the competence of a lay person.  
Rather, they reflect the Veteran's subjective opinion that there 
is a relationship between the two conditions.  The Veteran is not 
competent to provide such statements of etiology.  Grottveit, 5 
Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and 
(2).  

Hence, any lay opinion that he has presented as to his 
hypertension is substantially outweighed by the findings from the 
September 2005 VA examination, which was based upon a review of 
the entire record.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
entitlement to service connection for hypertension, to include as 
secondary to type II diabetes mellitus, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. at 
55; 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.310.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  




ORDER

New and material evidence has been received to reopen the claim 
of service connection for ulcerative colitis; the appeal to this 
extent is granted.  

Service connection for ulcerative colitis is granted.  

Service connection for IBS is denied.  

Service connection for hypertension is denied.  






____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


